DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/2020 has been entered.
 
Claim Status
Claims 1-12, 17-20, and 22-24 are pending.
Claims 13-16, 21, and 25-57 are cancelled.
Claims 1, 17, and 22-24 are currently amended.

Claim Interpretation
To clarify the record, claim 1 requires “a first precursor source holding a supply of a first precursor comprising a silicon compound constructed and arranged to provide a first vapor of the first precursor”, where the Examiner interprets “holding a supply of a first precursor comprising a silicon compound constructed and arranged to provide a first vapor of the first precursor” as an intended use of the first precursor source. This interpretation is largely based around the phrase “holding a supply of”, which differs from a positive recitation using a word such as “comprises”. 
As such, the first precursor (and, similarly, the second precursor) are both recited as intended uses of the apparatus and are not positively recited as structural features of the apparatus. With this interpretation, claims 2-12 (which detail specific chemical species limiting the first and second precursor) are also recited as part of an intended use, and describe the contents of the apparatus during an intended operation. The courts have held that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 9, and 17 are objected to
Regarding claim 1, the limitation “a first precursor source holding a supply of a first precursor comprising a silicon compound constructed and arranged to provide a first vapor of the first precursor” reads strangely, as it could be interpreted such that the silicon compound is constructed and arranged to provide said vapor. Applicant could amend the claim to say “a first precursor source holding a supply of a first precursor comprising a silicon compound, wherein the first precursor source is constructed and arranged to provide a first vapor of the first precursor”. 
Applicant should amend the “second precursor source” limitation in the same manner, as it suffers from the same deficiency.

Regarding claim 9, the claim should read “wherein the second precursor is a silicon compound comprising a halide”.

Regarding claim 17, the limitation beginning line 4 should read “wherein the is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 4, the limitation “wherein the first precursor is a 3-aminopropyl and silicon comprising compound” is considered to be indefinite, since it is unclear if the precursor is intended to be a mixed chemistry (a 3-aminopropyl comprising compound and a silicon comprising compound), or a single compound (a compound comprising a 3-aminopropyl group and silicon). In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “wherein the first precursor is a compound comprising a 3-aminopropyl group and silicon”.

Regarding claim 5, the limitation “wherein the first precursor is an alkoxide ligand and an additional ligand other than an alkoxide ligand” is considered to be indefinite, since it is unclear how a precursor “is an alkoxide ligand and an additional ligand other than an alkoxide ligand”. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “wherein the first precursor is a compound comprising an alkoxide ligand and an additional ligand other than an alkoxide ligand”.

Regarding claim 24, the limitation “between each subsequent provision of additional precursors and/or reactants to the reaction chamber” renders the claim indefinite, since claims 17 and 1, from which the instant claim depends, do not introduce more than one provision of precursors and/or reactants. Thus, the scope of the claim concerning “each subsequent provision” is unclear. In the interest of compact and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 17, 19-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 2016/0225632) in view of Todd (US Patent 7,297,641).
Regarding claim 1, Shaikh teaches 
a reaction chamber ([0024] and Fig. 1, processing chamber #102) constructed and arranged to hold at least a substrate ([0024] and Fig. 1, substrate #108) provided with an infiltrateable material thereon (no material is completely impervious to “infiltration”, thus the semiconductor wafer as described in [0003] is interpreted as comprising an infiltrateable material); 
a first precursor source ([0027] and Fig. 1, gas source #132-1) holding a supply of a first precursor ([0027]: one or more precursors) comprising a silicon compound ([0008]: silicon precursor gas) constructed and arranged to provide a first vapor of the first precursor ([0027]: can provide vaporized precursor); 
a second precursor source ([0027] and Fig. 1, gas source #132-2) holding a supply of a second precursor ([0027]: one or more precursors) comprising a silicon compound ([0008]: silicon precursor gas), the second precursor source constructed and arranged to provide a second vapor of the second precursor ([0027]: can provide vaporized precursor); 
a precursor distribution system and removal system (see annotated Figs. 1 below) having: a gas distribution system ([0027] and Fig. 1, valves #134, mass flow controllers #136, manifold #140) configured to selectively provide the reaction chamber with the first vapor of the first precursor from the first precursor source and to provide the reaction chamber with the second vapor of the second precursor from the second precursor source ([0027]: gas sources supplied via #134, #136, and #140 to the showerhead #104 inside the chamber, see Fig. 1); and a pump ([0028] and Fig. 1, pump #152) configured to remove vapors from the reaction chamber ([0028]: evacuate reactants from the chamber); and 

    PNG
    media_image1.png
    183
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    183
    412
    media_image2.png
    Greyscale

a sequence controller ([0028] and Fig. 1, controller #160) operably connected to the precursor distribution system and removal system (see Fig. 1, control lines from controller extending to systems as identified above) and comprising a program residing on non-transitory addressable storage medium ([0042]: controller comprises memory and/or software) to execute infiltration of the infiltrateable material when run on the sequence controller ([0041]: controller enables the delivery of processing gases including flow rate and fluid delivery settings), 

Shaikh does not explicitly teach wherein the sequence controller is configured to: 24815-7811-1435 1PATENTDocket No. 81056.03500activate the gas distribution system to provide the first vapor of the first precursor to the infiltrateable material on the substrate in the reaction chamber whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms by the reaction of the first vapor of the first precursor for a first time period; activate the pump for a first purge cycle to purge the reaction chamber for a second time period, after the 

However, Todd teaches a method of providing a first vapor of a first precursor to a substrate in a reaction chamber for a first time period (Todd – C13, L12-13 and Fig. 3, Step 100 depositing a silicon layer), activating a pump for a first purge cycle to purge the reaction chamber for a second time period, after the first time period (Todd – C15, L26: reactant removal according to the methods in C14, L55-59: including evacuation of the source; and Fig. 3, Step 130), providing a second vapor of a second precursor to the substrate in the reaction chamber for a third time period, after the second time period (Todd – and Fig. 3, Step 100 using a second precursor species according to C19, L7-17: different silicon sources can be used in different/subsequent cycles), and activating the pump for a second purge cycle to purge the reaction chamber for a fourth time period, after the third time period (Todd – and Fig. 3, Step 130 following addition of the second precursor species, as above). Essentially, Todd teaches a complete cycle of deposition (Todd – C15, L31-35 and Fig. 3, cycle 140) that can be used iteratively using different silicon sources (Todd – C19, L7-8).


To clarify the record, the preamble limitation “an infiltration apparatus” is interpreted as an intended use of the apparatus as positively recited. It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II).

Further, the claim limitations “constructed and arranged to hold at least a substrate provided with an infiltrateable material thereon”, “holding a supply of a first precursor comprising a silicon compound constructed and arranged to provide a first vapor of the first precursor”, “holding a supply of a second precursor comprising a silicon compound constructed and arranged to provide a second vapor of the second precursor”, “configured to selectively provide the reaction chamber with the first vapor of the first precursor from the first precursor source and to provide the reaction chamber with the second vapor of the second precursor from the second precursor source”, and “configured to remove vapors from the reaction chamber” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Shaikh fully teaches the intended uses as set forth above.

Additionally, the claim limitation “a substrate provided with an infiltrateable material thereon” is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Finally, the claim limitations “whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms by the reaction of the first vapor of the first precursor for a first time period” and “whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms by the reaction of the second vapor of the second precursor for a third time period” are interpreted as an intended result of a process step recited by the claim (providing the first and second vapors of the first and second precursors, respectively). The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04.

Regarding claim 2, the entire claim is interpreted as reciting contents of the apparatus during an intended operation. The courts have held that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Regarding claim 3, the entire claim is interpreted as reciting contents of the apparatus during an intended operation. The courts have held that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Regarding claim 4, the entire claim is interpreted as reciting contents of the apparatus during an intended operation. The courts have held that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Regarding claim 5, the entire claim is interpreted as reciting contents of the apparatus during an intended operation. The courts have held that “[e]xpressions Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Regarding claim 6, the entire claim is interpreted as reciting contents of the apparatus during an intended operation. The courts have held that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Regarding claim 7, the entire claim is interpreted as reciting contents of the apparatus during an intended operation. The courts have held that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Regarding claim 8, the entire claim is interpreted as reciting contents of the apparatus during an intended operation. The courts have held that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Regarding claim 9, the entire claim is interpreted as reciting contents of the apparatus during an intended operation. The courts have held that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Regarding claim 10, the entire claim is interpreted as reciting contents of the apparatus during an intended operation. The courts have held that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Regarding claim 11, the entire claim is interpreted as reciting contents of the apparatus during an intended operation. The courts have held that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Regarding claim 12, the entire claim is interpreted as reciting contents of the apparatus during an intended operation. The courts have held that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim”. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.

Regarding claim 17, Shaikh teaches wherein the apparatus further comprises: a reactant source vessel (Shaikh - [0027] and Fig. 1, gas source #132-3) and a reactant supply line constructed and arranged to provide a reactant to the reaction chamber (Shaikh - [0027] and Fig. 1, line connecting to valve #134-3, MFC #136-3, and manifold #140 that supplies showerhead #109), 

Shaikh does not teach wherein the sequence controller is further configured to activate the gas distribution system to provide the reactant comprising an oxygen precursor from the reactant source vessel to the reaction chamber whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms and oxygen atoms by the reaction of the first precursor and the reactant comprising an oxygen precursor with the infiltrateable material.
However, Todd teaches providing a reactant comprising an oxygen precursor from a reactant source vessel to the reaction chamber (Todd – C18, L47-55: oxygen source can comprise ozone or oxygen; Fig. 1, via inlet #50 to chamber #12; Fig. 2, various gas sources supplying chamber #12) whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms and oxygen atoms by the reaction of the first precursor and the reactant comprising an oxygen precursor with the infiltrateable material (Todd – C18, L45-58: silicon oxides can be formed directly on a substrate surface).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Shaikh with the 

To clarify the record, the preamble limitation “wherein the apparatus is a sequential infiltration synthesis apparatus” is interpreted as an intended use of the apparatus as positively recited. It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Since the modified Shaikh apparatus teaches a sequential formation procedure (see Todd, at least Fig. 3) for substrate layer formation (Todd – C18, L45-58 for silicon oxide formation), it would be capable of being “a sequential infiltration synthesis apparatus”.

Further, the claim limitation “constructed and arranged to provide a reactant comprising an oxygen precursor to the reaction chamber” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). While Shaikh does not explicitly teach that an oxygen precursor can be supplied, the oxygen precursor is recited as part of an intended use of the apparatus, and thus is not structurally required of the claim. As such, the modified Shaikh apparatus would be capable of dispensing an oxygen-containing gas, if desired. Furthermore, Todd explicitly teaches a procedure for dispensing an oxygen-containing gas for silicon oxide deposition (see above).

Additionally, the limitation “whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms and oxygen atoms by the reaction of the first precursor and the reactant comprising an oxygen precursor with the infiltrateable material” is regarded as an intended result of a process step positively recited (“to provide the reactant comprising an oxygen precursor from the reactant source vessel to the reaction chamber”). The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04.

Regarding claim 19, Shaikh does not teach wherein the reactant source vessel contains a gaseous oxygen precursor including at least one of ozone (O3), and molecular oxygen (O2).
However, Todd teaches wherein a reactant source vessel contains a gaseous oxygen precursor including at least one of ozone (O3), and molecular oxygen (O2) (Todd – C18, L47-55: oxygen source can comprise ozone or oxygen).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Shaikh with the gaseous oxygen precursor as taught by Todd in order to form silicon oxides directly on a substrate surface, as is commonly done in the art (Todd – C18, L45-58).

To clarify the record, the Examiner interprets this claim as structurally limiting and not an intended use by virtue of the phrase “contains a gaseous oxygen precursor”, which is a positive recitation of the oxygen precursor as part of the reactant source vessel.

Regarding claim 20, Shaikh teaches wherein the apparatus further comprises a plasma generator (Shaikh – [0026] and Fig. 1, RF generating system #110) constructed and arranged to generate a plasma (Shaikh - [0024]: RF plasma).

To clarify the record, the claim limitation “constructed and arranged to generate a plasma from the oxygen precursor thereby providing one or more of atomic oxygen, oxygen radicals, and excited species of oxygen to the reaction chamber” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The apparatus as taught by Shaikh would be capable of generating an RF plasma (Shaikh – [0024]-[0026]) with a variety of gases, as desired.

Regarding claim 22, Shaikh does not teach wherein the sequence controller, in response to the program, is configured to: activate the gas distribution system to provide54815-7811-1435 1PATENTDocket No. 81056.03500 the first precursor, subsequently the reactant, subsequently the second precursor, and subsequently the reactant.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Shaikh (particularly, re-programming the controller) with the method as taught by Todd in order to enable high conformality and physical/chemical uniformity of deposited layers with improved physical properties as compared to conventional processes (Todd – C22, L54-58) to enable different silicon sources to be used in different cycles (Todd – C19, L7-8).

Regarding claim 23, Shaikh does not teach wherein the sequence controller, in response to the program, is configured to: activate the gas distribution system to repeat, multiple times, providing the first precursor, subsequently the reactant, subsequently the second precursor, and subsequently the reactant.
However, Todd teaches a method of repeatedly providing54815-7811-1435 1PATENTDocket No. 81056.03500 (Todd – C15, L33-35: cycle #140 can be repeated in sequence until the layers are built up to a desired thickness) the first precursor (Todd – Fig. 3, formation step #100), subsequently the reactant (Todd – Fig. 3, formation step #120), subsequently the second precursor (Todd – Fig. 3, formation step #100; C19, L7-8: different silicon sources can be used in different cycles #140), and subsequently the reactant (Todd – Fig. 3, formation step #120, after second source as above).


Regarding claim 24, Shaikh does not teach wherein the sequence controller, in response to the program, is configured to operate the pump to remove the precursor and/or reactants from the reaction chamber between each subsequent provision of additional precursors and/or reactants to the reaction chamber.
However, Todd teaches a method of operating a pump to remove a precursor and/or reactants from the reaction chamber between each subsequent provision of additional precursors and/or reactants to the reaction chamber (Todd – C14, L55-59: evacuation of the source during #110; C15, L25-27: removal step #130 can be performed using same or different methods as #110; Fig. 3, removal steps #110 and #130 provided after process gas steps #100 and #120, respectively).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Shaikh (particularly, re-programming the controller) with the method as taught by Todd in order to remove any excess source and byproduct species from the process chamber (Todd – C14, L53-55) to avoid deleterious reactions with each other (Todd – C5, L16-32: avoiding .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 20160225632) and Todd (US Patent 7,297,641), as applied to claims 1-12, 17, 19-20, and 22-24 above, and further in view of Hirose (US Pub. 2013/0052936).
The limitations of claims 1-12, 17, 19-20, and 22-24 are set forth above.
Regarding claim 18, modified Shaikh does not explicitly teach wherein the reactant source vessel further comprises a reactant evaporator.
However, Hirose teaches a reactant evaporator (Hirose – [0060]: the liquid source is vaporized by a vaporization system such as a vaporizer/bubbler).
Modified Shaikh and Hirose both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Shaikh apparatus with the reactant evaporator as taught by Hirose in order to utilize a liquid source at normal temperature/pressure as a vaporized source gas (Hirose – [0060]).

To clarify the record, the claim limitation “constructed and arranged to evaporate at least one of water (H2O), or hydrogen peroxide (H2O2)” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  See MPEP 2114(II). While Shaikh does not explicitly teach that water or hydrogen peroxide can be supplied as a vapor, the water/hydrogen peroxide vapors are recited as 

Response to Arguments
Applicant is thanked for their amendments to claim 1 to incorporate the words “non-transitory” in regards to the claimed program. The rejections of claim 1 and claims dependent thereon under 35 U.S.C. 101 are withdrawn.

Regarding claim 24, Applicant is thanked for their amendments but the claim is still considered to be indefinite, as is set forth above. Thus the rejection of claim 24 under 35 U.S.C. 112(b) is maintained.

Regarding claim 57, the rejections under 35 U.S.C. 112(a) and 112(b) are moot, since the claim is now cancelled.

Applicant’s arguments with respect to claim 1 (and claims dependent thereon) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see the Todd reference, as set forth above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Benjamin Kendall/Primary Examiner, Art Unit 1718